DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species D of fig. 4 in the reply filed on 06/16/2022 is acknowledged.  The traversal is on the ground that the restriction is improper, the reasons for insisting upon restriction are insufficient, and that the embodiments of figures 1-4 are related, and that there is no evidence of a serious search burden.  
This is not found persuasive because each of the species is clearly shown to be a different embodiment (see application specification, pg. 3, lines 14-21, “FIG. 1 is a perspective view of one embodiment… FIG. 2 is a perspective view of another embodiment… “FIGS. 3A-3B are cross-sectional views of yet another embodiment… FIG. 4 is a diagram of one embodiment of a system”). 
Moreover, figure 2 shows the exclusive feature of a portion of the actuator wires being configured to provide a check valve to prevent backflow (fig. 2, wires 209, 211, 221, 223), and figure 4 shows the mutually exclusive feature of the mechanical ball valve 480 (fig. 4, mechanical check valve 480). These additional limitations would require varying searches that would cause a serious search burden. According to MPEP 808.02(c), an examiner may establish burden if the varying species require a different field of search (see MPEP 808.02(c), “Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions”). Therefore, even if the claims as amended are directed to “a reasonably small number of alleged species (four)”, the claims as amended would still cause undue search burden
The requirement is still deemed proper and is therefore made FINAL.
As such, claims 1-28 remain pending, with claims 3-4 and 18 being withdrawn from consideration. Claims 1-2, 5-17, and 19-28 are being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-17, and 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “around the outer surface” and “along the length of the tubular member”. There is insufficient antecedent basis for these limitations. For the purpose of examination, the limitations will be interpreted as -around an outer surface- and -along a length of the tubular member-, respectively.
Claim 21 recites the limitation “wherein the step of providing the nanofluidic peristaltic pump”. There is insufficient antecedent basis for the limitation of “the step of providing”. For the purpose of examination, the limitation will be interpreted as -wherein providing the nanofluidic peristaltic pump-
Claim 23 recites the limitations “around at least part of the outer surface”. There is insufficient antecedent basis for this limitation. For the purpose of examination, the limitation will be interpreted as -around at least part of an outer surface-
Claims 1 and 23 recite the limitation “the actuator wires being configured to reversibly and directly compress the wall”. Because this limitation can be interpreted as the wall returning to its original shape after compression, the actuator wires returning to their non-compressing shape after they compress the wall, and the actuator wires being able to act in reverse as to make the pump bidirectional, it is unclear as to how the limitation should be interpreted. For the purpose of examination, the limitation will be interpreted as the wall returning to its original shape after compression.
The remaining claims are rejected by virtue of being rejected by independent claims 1 and 23
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-13, 17, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimori (JP H055481)
Regarding claim 1, as best understood by the examiner, Yoshimori discloses a miniature fluidic peristaltic pump (see translation, abstract) comprising:
an elongated tubular member 1 (fig. 1, rubber tube 1, see abstract) having a first end (fig. 10, first end at rightmost side of tube 1, inlet 9) , an opposed second end  (fig. 10, second end at leftmost side of tube 1), and an elastic wall defining a flow channel extending between the first and second ends (fig. 10, rubber tube 1 inherently has a wall and has a channel between the two ends, and the wall is elastic since the tube is a rubber tube, see translation, paragraph 0006), and
a series of actuator wires 9, each comprising a shape memory alloy (fig. 10, shape memory alloy 9, see translation), wherein the actuator wires 9 extend across and at least partially around the outer surface of the elastic wall at spaced positions along the length of the tubular member 1 (fig. 10, shape memory alloy 9 spaced apart and are external to rubber tube 1, fig. 13, shape memory alloy 9 pressing rubber tube 1 from the outside as shown in the cross-section, also see translation, abstract, “a tube is pressed from the outside”), the actuator wires 9 being configured to reversibly (see translation, pg.5, fourth paragraph, “This shape memory alloy 9 is restored to the original shape shown in fig. 11… After that, when the switch 11 is turned off and the shape memory ally 9 is cooled to the temperature of the reverse transformation point T or lower, it is plastically deformed by the elastic force of the rubber tube 1 and returns to the state of FIG.” NOTE: thereby suggesting that the elastic force of the rubber tube brings the rubber tube back to its original shape after being compressed) and directly compress the wall (fig. 13, shape memory alloy 9 pressing directly against rubber tube 1, see translation, abstract, “a tube is pressed from the outside”), and thereby constrict regions of the flow channel, upon an electrothermally induced phase transition of the shape memory alloy (see translation, pg. 5, first paragraph “when an electric current is passed through each shape memory alloy 9 through the switch 11, the shape memory alloy 9 generates heat and rises to a temperature of the reverse transformation point T or higher”).
Yoshimori is silent to wherein the peristaltic pump is a nanofluidic peristaltic pump.
However, Yoshimori teaches that the peristaltic pump can be downsized due to its simple structure (paragraph 0003, “It was virtually impossible to make a small device with a diameter of a few millimeters. The present invention has been made to solve the above-mentioned problem, and an object of the present invention is to provide a peristaltic pump that has a simple structure and can be downsized”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump disclosed in Yoshimori to be a nanofluidic pump for the purpose of providing a suitable scale for certain fluids, and since it has been held that a change in size is generally recognizes as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, Yoshimori discloses the nanofluidic peristaltic pump further comprising a power source (fig. 10, power source 10) and a controller 12 (fig. 10, control circuit 12) configured to selectively deliver an electric current to each of the actuator wires (paragraph 0015, “By selectively acting, it is possible to push the liquid in the tube in one direction or to function as a peristaltic pump”).
Regarding claim 7, Yoshimori discloses wherein the series of actuator wires comprises from 3 to 300 wires (fig. 10, shape memory alloy wires 9 are shown as 5 wires).
Regarding claim 9, Yoshimori is silent to wherein each of the actuator wires has a diameter from about 50 µ m to about 100 µm. 
However, Yoshimori teaches wherein the pump assembly can be downsized (see translation, paragraph 0003, “It was virtually impossible to make a small device with a diameter of a few millimeters. The present invention has been made to solve the above-mentioned problems, and an object of the present invention is to provide a peristaltic pump that has a simple structure and can be downsized.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator wires discloses in Yoshimori to have a diameter from about 50 µm to about 100 µm, for the purpose of providing a suitable size for actuator wires to pump a desired amount of fluid at a smaller scale. 
Regarding claim 10, Yoshimori is silent to wherein the flow channel has a diameter from about 20 µm to about 1000 µm.
However, Yoshimori teaches wherein the pump assembly can be downsized (see translation, paragraph 0003, “It was virtually impossible to make a small device with a diameter of a few millimeters. The present invention has been made to solve the above-mentioned problems, and an object of the present invention is to provide a peristaltic pump that has a simple structure and can be downsized.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow channel disclosed in Yoshimori such that is has a diameter from 20 µm to 1000 µm for the purpose of providing a suitable size for the flow channel for the pump to pump a desired amount of fluid at a smaller scale.
Regarding claims 11-13, Yoshimori is silent to wherein the pump is configured to pump a fluid through the flow channel at a flow rate of 500 nL/s or less, at a flow rate of about 100 nL/s, or at a flow rate of between 50 nL/s and 100 nL/s
However, Yoshimori teaches a controller 12 that can be programmed to control the flow rate (see translation, paragraph 0014, “ a control circuit for switching the switch 11… when one of the switches 11 is turned on and a current flows through the shape memory allow 9… by appropriately turning the switch 11 on and off by 2, the rubber tube 11 is deformed… and functions as a peristaltic pump.”), and thus could feasibly be reprogrammed to pump at a faster or slower rate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump disclosed in Yoshimori such that it is configured to pump a fluid through the flow channel at a flow rate of 500 nL/s or less, at a flow rate of about 100 nL/s, or at a flow rate between 50 nL/s and 100 nL/s for the purpose of providing a suitable flowrate for a pump to pump fluid at a smaller scale.
Regarding claim 17, Yoshimori discloses a method of pumping a fluid (abstract), the method comprising:
providing the nanofluidic peristaltic pump of claim 1 (see analysis of claim 1 above) with the flow channel at the first end of the tubular member in fluid communication with a fluid source (since the pump is configured to pump a fluid, Yoshimori suggests that the pump is in fluid communication with a fluid source), and
	delivering an electric current to at least first portion of the actuator wires (“when an electric current is passed through each shape memory allow 9”) to sequentially activate and deactivate them (paragraph 0015, “By selectively acting”) and cause the fluid to flow through the flow channel from the first end toward the second end (“by selectively acting, it is possible to push the liquid in the tube in one direction or to function as a peristaltic pump” NOTE: This principle is exemplified in a different embodiment shown in figs. 3-5 that applies to the embodiment in fig. 10).
Regarding claim 23, as best understood by the examiner, Yoshimori discloses a fluidic peristaltic pump (abstract) comprising:
an elongated, elastomeric tubular member having a first end, an opposed second end, and a wall defining a flow channel extending between the first and second ends (fig. 10, rubber tube 1 has a first end at the rightmost side, a second end at the leftmost side, inherently has a wall, and has a flow channel between the two ends)
a series of shape memory alloy (SMA) actuator wires 9 extending around at least part of the outer surface of the wall of the elastomeric tubular member (fig. 10, shape memory alloy 9 around outer surface of rubber tube 1, see translation, pg. 5, first paragraph), the SMA actuator wires being in contact with the wall and at positioned spaced from one another (fig. 10, shape memory alloy 9 spaced apart, and fig. 13, shape memory alloy in contact with rubber tube 1), and
a power source 10 (fig. 10, power source 10) and a controller 12 (fig. 10, control circuit 12) operably connected to the series of actuator wires 9 and configured to selectively sequentially deliver an electric current to each for the SMA actuator wires (see translation, paragraph 0015, “By selectively acting, it is possible to push the liquid in the tube in one direction or to function as a peristaltic pump” to electrothermally induce a phase transition of the SMA (see translation, pg. 5, first paragraph “when an electric current is passed through each shape memory alloy 9 through the switch 11, the shape memory alloy 9 generates heat and rises to a temperature of the reverse transformation point T or higher”),
wherein the SMA actuator wires 9, upon electrothermally induced phase transition of the SMA, are configured to reversibly (see translation, pg. 5, fourth paragraph, “This shape memory alloy 9 is restored to the original shape shown in fig. 11… After that, when the switch 11 is turned off and the shape memory ally 9 is cooled to the temperature of the reverse transformation point T or lower, it is plastically deformed by the elastic force of the rubber tube 1 and returns to the state of FIG.” NOTE: thereby suggesting that the elastic force of the rubber tube brings the rubber tube back to its original shape after being compressed ) and directly compress the wall (fig. 13, shape memory alloy 9 pressing directly against rubber tube 1, see translation, abstract, “a tube is pressed from the outside”), and thereby constrict regions of the flow channel (see translation, pg. 5, first paragraph “when an electric current is passed through each shape memory alloy 9 through the switch 11, the shape memory alloy 9 generates heat and rises to a temperature of the reverse transformation point T or higher”).
Yoshimori is silent to wherein the peristaltic pump is a bidirectional nanofluidic peristaltic pump.
However, another embodiment of Yoshimori in figure 1 teaches wherein the pumping action can be discharged in the other direction to form a reversible pump (see translation, pg. 3, last two paragraphs “By sequentially scanning the ring tube 2 to be expanded in this way in the right direction in the figure… It is delivered to the right. When the scanning direction of the valve 4 of the ring 2 is reversed, the liquid Q1 in the rubber tube on the left side of the closed position is discharged leftward to form a reversible pump”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump disclosed in fig. 10 of Yoshimori to be a bidirectional pump, as taught by the embodiment disclosed in fig. 1 of Yoshimori, for the purpose of providing a suitable means of allowing the pump to work in both directions to increase the flexibility of the potential applications of the pump to both supply and aspirate fluid.
Moreover, Yoshimori teaches that the peristaltic pump can be downsized due to its simple structure (paragraph 0003, “It was virtually impossible to make a small device with a diameter of a few millimeters. The present invention has been made to solve the above-mentioned problem, and an object of the present invention is to provide a peristaltic pump that has a simple structure and can be downsized”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump disclosed in Yoshimori to be a nanofluidic pump for the purpose of providing a suitable scale for certain fluids, and since it has been held that a change in size is generally recognizes as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 25, Yoshimori discloses wherein the series of actuator wires comprises from 3 to 300 wires (fig. 10, shape memory alloy wires 9 are shown as 5 wires, which is from 3 to 300 wires).
Regarding claim 27, Yoshimori is silent to wherein each of the SMA actuator wires has a diameter from about 50 µm to about 100 µm and the flow channel has a diameter from about 20 pm to about 1000 µm.
However, Yoshimori teaches that the peristaltic pump can be downsized due to its simple structure (paragraph 0003, “It was virtually impossible to make a small device with a diameter of a few millimeters. The present invention has been made to solve the above-mentioned problem, and an object of the present invention is to provide a peristaltic pump that has a simple structure and can be downsized”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump disclosed in Yoshimori such that each of the SMA actuator wires has a diameter from about 50 µm to about 100 µm and for the flow channel to have a diameter from about 20 µm to about 1000 µm for the purpose of providing a suitable size for the flow channel for the pump to pump a desired amount of fluid at a smaller scale.
Claims 5, 14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimori in view of Griffiths (US 7315109).
Regarding claim 5, Yoshimori is silent to wherein the shape memory alloy comprises nitinol
However, Griffiths teaches a peristaltic pump (abstract) using SMA actuator wires (col.9, lines 32-61, “Collapsible pump chamber 610 is preferably at least partially encompassed by one or more electroactive actuators 630 such as SMA wires”) that comprise nitinol (col. 7, lines 1-28, “SMA materials such as Nitinol”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape memory allow disclosed in Yoshimori to comprise nitinol, as taught by Griffiths, for the purpose of providing a suitable material that contracts with force when heated (see Griffiths, col. 7, lines 1-28).
Regarding claim 14, Yoshimori appears to disclose the device further comprising a mechanical check valve in fluid communication with the flow channel to prevent backflow in the flow channel. (fig. 10, one of the shape memory alloys 9 is interpreted as a mechanical check valve while the rest are interpreted as the actuator wires recited in claim 1, see translation, paragraph 0005, “Depending on the degree of pressing, the flow passage part may be closed and the part may function as the above-mentioned sluice valve… If the pressing means functioning in this way is selectively actuated by the driving means, the same operation as that of the device of FIG. 14 described in the conventional example becomes possible, and the liquid in the tube can be fed in one direction”. NOTE: a “mechanical check valve” is interpreted under the broadest reasonable interpretation as a check valve that operates in some mechanical capacity.)
However, if this is not clearly envisioned by the applicant, Griffiths teaches a pump using actuator wires (fig. 6, peristaltic pump system 600 with SMA wires 630 ) further comprising a mechanical check valve 612, 614 in fluid communication with the flow channel 610 to prevent backflow in the flow channel 610 (fig. 6, inlet valve 612 and outlet valve 614 as passive check valves for collapsible chamber 610, col. 9, lines 32-55, “Collapsible pump chamber includes an inlet valve 612 and an outlet valve 614, which may be passive check valves that open and close with changes in pressure in collapsible chamber 610”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump disclosed in Yoshimori to further comprise a mechanical check valve in fluid communication with the flow channel to prevent backflow in the flow channel, as taught and suggested by Griffiths, for the purpose of providing a suitable means of enhancing the device’s capacity of preventing backflow in the flow chamber during the pumping action as a well-known feature of a check valve, while still allowing the miniaturization of the pump disclosed in Yoshimori (see translation of Yoshimori, paragraph 0015, “since a mechanical sluice valve is unnecessary, a pump having a smaller inner diameter can be easily manufactured at a low cost” NOTE: a passive check valve would provide a different structure than the active sluice valve disclosed in Yoshimori, thus still allowing a smaller inner diameter to be easily manufactured at a low cost.)
Regarding claim 28, Yoshimori is silent to wherein the SMA actuator wires comprise nitinol.
However, Griffiths teaches a peristaltic pump (abstract) using SMA actuator wires (col.9, lines 32-61, “Collapsible pump chamber 610 is preferably at least partially encompassed by one or more electroactive actuators 630 such as SMA wires”) that comprise nitinol (col. 7, lines 1-28, “SMA materials such as Nitinol”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape memory allow disclosed in Yoshimori to comprise nitinol, as taught by Griffiths, for the purpose of providing a suitable material that contracts with force when heated (see Griffiths, col. 7, lines 1-28).
Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimori in view of Hendrickson (US 20140154118).
Regarding claim 6, Yoshimori is silent to wherein the elongated tubular member comprises silicone.
However, Hendrickson teaches wherein tubes used in peristaltic pumps can be made of silicone (paragraph 0031, “Some commonly used elastomers include silicone”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated tubular member disclosed in Yoshimori to comprise Silicone, as taught by Hendrickson, for the purpose of providing a suitable material that can regain its shape once the pressure applied to it is removed (see Hendrickson, paragraph 0031).
Regarding claim 24, Yoshimori is silent to wherein the elastomeric tubular member comprises silicone.
However, Hendrickson teaches wherein tubes used in peristaltic pumps can be made of silicone (paragraph 0031, “Some commonly used elastomers include silicone”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated tubular member disclosed in Yoshimori to comprise Silicone, as taught by Hendrickson, for the purpose of providing a suitable material that can regain its shape once the pressure applied to it is removed (see Hendrickson, paragraph 0031).
Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimori in view of Hake (JP 2003184755).
Regarding claim 8, Yoshimori is silent to wherein the pump further comprises a substrate on which the elongated tubular member is disposed and to which the actuator wires are affixed 
However, Hake teaches wherein the pump further comprising a substrate 7 on which the elongated tubular member 1 is disposed and to which the actuator wires 4a-4i are affixed (see translation paragraph 0017, “the plurality of actuators 4a-4i are configured so that the periphery is covered with the covering 7 and the pipe 1 constituting the flow path 11 is disposed inside the covering 7 including the actuators 4a to 4i”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump disclosed in Yoshimori to further comprise a substrate on which the elongated tubular member is disposed and to which the actuator wires are affixed, as taught by Hake, for the purpose of providing a suitable structure that allows the elongated tubular member to be replaced in the event of deterioration (see Hake translation, paragraph 0020, “Therefore, in the micropump according to the second embodiment, since the actuators 4a to 4i are formed of the covering body 7, only the pipes need to be replaced when the pipes 1 are damaged due to deterioration or the like”).
Regarding claim 26, Yoshimori is silent to wherein the pump further comprises a substrate on which the elastomeric tubular member is disposed and to which the actuator wires are affixed.
However, Hake teaches wherein the pump further comprising a substrate 7 on which the elongated tubular member 1 is disposed and to which the actuator wires 4a-4i are affixed (see translation, paragraph 0017, “the plurality of actuators 4a-4i are configured so that the periphery is covered with the covering 7 and the pipe 1 constituting the flow path 11 is disposed inside the covering 7 including the actuators 4a to 4i”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump disclosed in Yoshimori to further comprise a substrate on which the elongated tubular member is disposed and to which the actuator wires are affixed, as taught by Hake, for the purpose of providing a suitable structure that allows the elongated tubular member to be replaced  in the event of deterioration (see Hake translation, paragraph 0020, “Therefore, in the micropump according to the second embodiment, since the actuators 4a to 4i are formed of the covering body 7, only the pipes need to be replaced when the pipes 1 are damaged due to deterioration or the like”).
Claims 15-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimori in view of Keimel (US 20080140056).
Regarding claim 15, Yoshimori discloses a medical device comprising: the nanofluidic peristaltic pump of claim 1 (see analysis of claim 1 above), but is silent to wherein the nanofluidic peristaltic pump is configured to be insertable or implantable in a patient.
However, Keimel teaches that medical devices comprising pumps configured to be implantable in a patient are well known in the art (paragraph 0034, “infusion device 300, which is typically implanted in the subject at a subcutaneous location”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Yoshimori such that the pump is configured to be implantable in a patient, as taught by Starkweather, for the purpose of providing a suitable means for the pump to serve an alternative purpose of infusing drugs into a patient (paragraph 0181. “an implantable drug pump”).
Regarding claim 16, Yoshimori, as modified by Keimel, discloses the medical device which is configured for subcutaneous implantation in a patient for drug delivery (paragraph 0181, “an implantable drug pump”, paragraph 0034, “infusion device 300, which is typically implanted in the subject at a subcutaneous location”).
Regarding claim 20, Yoshimori is silent to wherein the fluid comprises a drug and a liquid excipient vehicle for the drug.
However, Keimel teaches a pump used in medical applications (abstract) wherein the fluid comprises a drug (paragraph 0083, a first composition containing a drug or small or large molecule…. May be delivered to a location within a patient”) and a liquid excipient vehicle for the drug (paragraph 0078, “Fluid compositions containing large molecules may be prepared in water, saline, isotonic saline….).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Yoshimori such that the fluid comprises a drug and a liquid excipient vehicle for the drug, as taught by Keimel, for the purpose of providing a suitable method that allows the pump disclosed in Yoshimori to serve an alternative function as a drug delivery device (see Keimel, paragraph 0181, “an implantable drug pump”).
Regarding claim 21, Yoshimori is silent to wherein the step of providing the nanofluidic peristaltic pump comprises implanting or inserting the nanofluidic peristaltic pump into the body of a patient.
However, Keimel teaches that medical devices comprising pumps configured to be implantable in a patient are well known in the art (paragraph 0034, “infusion device 300, which is typically implanted in the subject at a subcutaneous location”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Yoshimori such that the pump is configured to be implantable in a patient, as taught by Starkweather, for the purpose of providing a suitable means for the pump to serve an alternative purpose of infusing drugs into a patient (paragraph 0181. “an implantable drug pump”).
Regarding claim 22, Yoshimori, as modified by Keimel, discloses wherein the nanofluidic peristaltic pump is implanted subcutaneously in the patient (see Keimel, paragraph 0034, “infusion device 300, which is typically implanted in the subject at a subcutaneous location”) and is used to deliver a drug to the patient (see Keimel, paragraph 0181, “an implantable drug pump”).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimori in view of Powell (US 8992456).
Regarding claim 19, Yoshimori is silent to wherein the fluid comprises a biological fluid.
However, Powell teaches an implantable pump used in removing cerebrospinal fluid (abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Yoshimori such that the fluid comprises a biological fluid, as taught and suggested by Powell, for the purpose of providing a suitable method for allowing the pump to serve an alternative purpose of removing excess cerebrospinal fluid in order to treat hydrocephalus (see Powell, col. 1, lines 35-38, “Physicians treat certain illnesses and medical conditions, such as hydrocephalus, by removing excess CSF from CSF spaces in the afflicted patient’s body”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laumann (US 4911616) discloses a micro miniature implantable pump that utilizes ball valves
Amirouche (US 20110274566) discloses a micropump that utilizes check valves in the form of cantilever flaps, bridge membranes, Tesla elements, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781